Taylor, C. J:
—The Courts have of late years exercised much liberality in the practice, as it respects the addition of pleas, and the amendment of pleadings. Its general tendency is to advance the claims of justice, by putting the trial of a cause upon its merits; and as the Court may prescribe the terms of the permission, the power may be so employed as to prevent delay and tax inattention. The cases of Reed v. Hester and Johnston v. Williams, heretofore decided in this Court, are authorities for adding the plea in the present instance. It therefore may be added, upon payment of all costs up to the time of the application.